Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                          Magistrate Judge N. Reid Neureiter


Civil Action No. 19-cv-00974-NRN

JANAMJOT SINGH SODHI,

      Applicant,

v.

JOHNNY CHOATE, Warden,

      Respondent.


         ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS


      This matter is before this Court pursuant to the Order of Reference entered May

20, 2019, and the parties’ unanimous consent to disposition of this action by a United

States Magistrate Judge.

      Applicant is being detained at an immigration detention center in Aurora,

Colorado. On April 22, 2019, Applicant filed an Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 8) (“Application”). On May 7, 2019,

Respondent was ordered to show cause why the Application should not be granted.

On May 29, 2019, Respondent filed Respondent’s Corrected Response to Order to

Show Cause (ECF No. 24). On June 24, 2019, Applicant filed “Petitioner’s Traverse to

Respondent’s Reply” (ECF No. 25) (“Traverse”). On June 26, 2019, the Court held a

hearing on the Application.

      The Court must construe the Application and other papers filed by Applicant

liberally because he is not represented by an attorney. See Haines v. Kerner, 404 U.S.
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 2 of 23




519, 520-21 (1972) (per curiam); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

However, the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d

at 1110. After reviewing the record in this case, the Court FINDS and CONCLUDES

that the Application should be denied, and the case dismissed.

                                         BACKGROUND

       Applicant, Janamjot 1 Singh Sodhi, is a native and citizen of India. In February

2010 Applicant was granted lawful permanent resident status in the United States. In

June 2013 Applicant was convicted of mail and wire fraud in the United States District

Court for the Eastern District of California and he was sentenced to prison for fifty-seven

months. See United States v. Sodhi, No. 11-cr-00332-LJO (E.D. Cal. June 27, 2013).

Applicant also was ordered to pay restitution in the amount of $2,386,000.00. See id.

On March 10, 2017, after being released from prison, immigration officials detained

Applicant and commenced removal proceedings.

       On March 27, 2017, Applicant appeared in immigration court and requested a

continuance to obtain counsel, which was granted to April 12, 2017. (ECF No. 24-1

(Declaration of Nicholas Mastley) at p.2.) On April 12, 2017, Applicant appeared in

immigration court and requested a second continuance to obtain counsel, which was

granted to April 26, 2017. (Id.) On April 26, 2017, Applicant appeared with counsel

and requested a continuance to respond to the allegations of removability, which was

granted to May 10, 2017. (Id.) On May 10, 2017, Applicant appeared with counsel




1Applicant’s first name is spelled “Janamjet” in Immigration and Customs Enforcement records submitted
by Respondent.
                                                  2
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 3 of 23




and requested another continuance to present his application for relief, which was

granted to August 29, 2017. (Id. at p.3.) On August 29, 2017, Applicant appeared

with counsel and requested another continuance, which was granted over opposition to

September 27, 2017. (Id.)

      On September 18, 2017, an immigration judge held a bond hearing and denied

Applicant’s request for release on bond. (Id. & Attach. 3.) Applicant appealed the

bond determination and, on January 31, 2018, the Board of Immigration Appeals (“BIA”)

denied the appeal. (Id. at p.4 & Attach. 2.)

      On September 27, 2017, Applicant appeared in immigration court with new

counsel and requested a continuance, which was granted to November 15, 2017. (Id.

at p.3.) On November 15, 2017, Applicant appeared with counsel and an immigration

judge granted a joint request for a continuance until December 5, 2017, to consider a

potential conflict of interest with a witness. (Id.) On December 5, 2017, Applicant

appeared with counsel and requested a continuance, which was granted to December

12, 2017. (Id.) On December 12, 2017, Applicant appeared with counsel and

requested a continuance to present his application for relief, which was granted to April

4, 2018. (Id. at pp.3-4.)

      On April 4, 2018, Applicant appeared with counsel and presented his application

for relief at a removal hearing. (Id. at p.4.) On May 22, 2018, the immigration judge

entered an order of removal and Applicant appealed to the BIA. (Id. & Attach. 4.) On

June 22, 2018, Applicant was transferred to the Aurora detention facility. (Id.) On

August 9, 2018, the BIA granted Applicant’s request for an extension of time to file an


                                               3
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 4 of 23




appeal brief. (Id. & Attach. 5.) On August 29, 2018, a second request for extension of

time was denied. (Id. & Attach. 6.) On November 13, 2018, the BIA denied

Applicant’s appeal. (Id. at Attach. 4.)

       On December 12, 2018, Applicant filed in the United States Court of Appeals for

the Ninth Circuit a Petition for Review from the BIA’s decision and a Motion for Stay of

Removal. (Id.) On June 27, 2019, the Ninth Circuit entered an Order granting the

Motion for Stay of Removal and appointing pro bono counsel to represent Applicant for

the purpose of his Petition for Review. (See ECF No. 27.) The Petition for Review

remains pending.

       On February 8, 2019, immigration officials issued a Decision to Continue

Detention, informing Applicant “that your custody status has been reviewed and it has

been determined that you will not be released from the custody of [ICE] at this time”

because “[t]here is a significant likelihood of removal in the reasonably foreseeable

future.” (ECF No. 25 at p.45.)

       Applicant initiated this habeas corpus action in the United States District Court for

the Eastern District of California. On April 1, 2019, the Eastern District of California

entered an order transferring the action to the District of Colorado because Applicant is

being held at a detention center in Colorado. Applicant was ordered to file an amended

pleading on the proper form and, on April 22, 2019, the Application was filed. Attached

to the Application is a “Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241”

(ECF No. 8-1) that appears to be a copy of the original pleading filed in the Eastern

District of California.


                                             4
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 5 of 23




                                       DISCUSSION

       Applicant’s claims in this action and the relief he seeks have varied over time. In

the Application, Applicant claims the immigration judge and the BIA failed to inform him

of his eligibility to seek a waiver of inadmissibility in the removal proceedings; counsel in

his criminal case was ineffective by failing to advise him of the immigration

consequences of his guilty plea; and counsel in the removal proceedings somehow was

ineffective. (See ECF No. 8 at pp.2-3.) As relief Applicant requests an individualized

bond hearing before a neutral decision-maker, waiver of inadmissibility, and termination

of the removal proceedings because the Notice to Appear was defective. (See ECF

No. 8 at p.5.)

       In the pleading attached to the Application, Applicant asserts additional claims

that his prolonged detention without a custody redetermination hearing violates his

rights under the Due Process Clause of the Fifth Amendment and the Excessive Bail

Clause of the Eighth Amendment. (See ECF No. 8-1 at pp.18-19.) As relief Applicant

asks either to be released with appropriate conditions of supervision, if necessary, or an

order directing immigration officials to schedule a custody redetermination hearing, and

he seeks an order terminating the removal proceedings because the Notice to Appear

was defective. (See ECF No. 8-1 at pp.19-20.)

       Finally, in the Traverse, Applicant identifies his claims in this action as the

following: (1) a Fifth and Sixth Amendment Claim that counsel in his criminal case was

ineffective by failing to advise Applicant of the immigration consequences of his guilty

plea (ECF No. 25 at pp.15-17); (2) a due process claim challenging Applicant’s


                                              5
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 6 of 23




September 2017 bond hearing because the immigration judge was not a neutral

decision-maker, Applicant did not receive an individualized assessment, and there was

no clear and convincing evidence to support the denial of bond (ECF No. 25 at pp.17-

21); (3) a statutory claim contending he is entitled to a custody redetermination hearing

because he is being held pursuant to 8 U.S.C. § 1226(a) rather than 8 U.S.C. § 1226(c)

(ECF No. 25 at pp.21-24); (4) a due process claim challenging the February 8, 2019

Decision to Continue Detention (ECF No. 25 at pp.24-28); and (5) a due process claim

challenging his prolonged detention without a custody redetermination hearing (ECF

No. 25 at pp.28-36). As relief Applicant seeks either release under appropriate

conditions of supervision or an order directing immigration officials to schedule a

custody redetermination hearing. (See ECF No. 25 at pp.37-38.)

        Because Applicant is proceeding pro se, the Court will address all of the claims

he asserts in the various filings.

   I.      Claim Challenging Criminal Conviction

        The Court first will address Applicant’s claim that counsel in his criminal case

was ineffective. According to Applicant, “counsel in his criminal case failed to advise

the Petitioner about the consequences of his plea agreement as related to his

immigration status.” (ECF No. 25 at pp.15-16.) He also alleges that he “placed

‘particular emphasis’ on the immigration consequences of a Plea in deciding whether or

not to accept his plea agreement, but his criminal counsel failed him considerably [sic]

to advise him of his immigration consequences.” (ECF No. 8 at p.3.)

        The Court lacks jurisdiction to consider Applicant’s claim challenging the validity


                                              6
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 7 of 23




of his criminal conviction. “The exclusive remedy for testing the validity of a judgment

and sentence, unless it is inadequate or ineffective, is that provided for in 28 U.S.C. §

2255.” Johnson v. Taylor, 347 F.2d 365, 366 (10th Cir. 1965); see 28 U.S.C. §

2255(e). A § 2255 motion “must be filed in the district that imposed the sentence.”

Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

         Applicant fails to demonstrate or even argue that the remedy available to him

under § 2255 in the Eastern District of California, the court in which he was convicted

and sentenced, is inadequate or ineffective. Although it appears that relief under §

2255 no longer is available because Applicant has completed his criminal sentence, his

failure to seek such relief when it was available does not render that remedy inadequate

or ineffective or otherwise entitle him to some other form of collateral relief. See United

States v. Lester, 615 F. App’x 507, 508 (10th Cir. 2015) (rejecting petition for coram

nobis relief because relief under § 2255 was available when petitioner was in custody).

Therefore, the ineffective assistance of counsel claim challenging the validity of

Applicant’s conviction will be dismissed for lack of jurisdiction.

   II.      Claims Challenging Removal Proceedings and Order

         The Court next will address Applicant’s claims challenging the removal

proceedings and the resulting order of removal in which he argues the immigration

judge and the BIA failed to inform him he was eligible to seek a waiver of inadmissibility

and that counsel was ineffective during the removal proceedings. Although not

asserted as a separate claim for relief, the Court notes that part of the relief Applicant

seeks is termination of the removal proceedings because the original Notice to Appear


                                              7
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 8 of 23




allegedly was defective. Therefore, to the extent Applicant may be asserting a claim

premised on the adequacy of the Notice to Appear, that claim also will be included in

this section.

           The record before the Court does not reflect whether Applicant is raising any of

these claims in the Petition for Review that is pending in the Ninth Circuit. Regardless,

the Court agrees with Respondent that this Court lacks jurisdiction to consider the

claims in this action.

          “Federal courts are not courts of general jurisdiction; they have only the power

that is authorized by Article III of the Constitution and the statutes enacted by Congress

pursuant thereto.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).

Pertinent to Applicant’s claims challenging the removal order, “[t]he REAL ID Act

expressly divests district courts of jurisdiction over habeas challenges to removal

orders, including those arising from criminal offenses, and funnels all such challenges to

the appropriate court of appeals as the sole and exclusive means for judicial review of

an order of removal.” Thoung v. United States, 913 F.3d 999, 1003 (10th Cir. 2019);

see also Gonzalez-Alarcon v. Macias, 884 F.3d 1266, 1278 (10th Cir. 2018) (“Congress

clearly intended to funnel all challenges to removal through the petition for review

process.”). Therefore, the Court lacks jurisdiction in this habeas corpus action to

consider Applicant’s claims challenging the removal proceedings and the resulting order

of removal.

   III.      Statutory Claim

          The Court next will address Applicant’s claim that he has a statutory right to a


                                               8
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 9 of 23




custody redetermination hearing because he is being held pursuant to 8 U.S.C. §

1226(a) rather than 8 U.S.C. § 1226(c). Consideration of this claim requires some

background discussion of the statutory authority to detain aliens.

       In general, detention of aliens within the United States is governed by 8 U.S.C. §

1226 and 8 U.S.C. § 1231. Section 1226 grants authority to detain aliens prior to entry

of a final order of removal and § 1231 authorizes detention during the removal period

that commences after entry of a final order of removal. The removal period begins on

the latest of the following dates:

              (i) The date the order of removal becomes administratively
              final.

              (ii) If the removal order is judicially reviewed and if a court
              orders a stay of the removal of the alien, the date of the
              court’s final order.

              (iii) If the alien is detained or confined (except under an
              immigration process), the date the alien is released from
              detention or confinement.

8 U.S.C. § 1231(a)(1)(B). As noted above, Applicant filed a Petition for Review of the

removal order and the Ninth Circuit has granted a stay of removal. Therefore, pursuant

to § 1231(a)(1)(B)(ii), Applicant’s removal order is not final, and the removal period has

not commenced. As a result, Applicant’s detention is governed by § 1226.

       Section 1226(a) generally grants the Attorney General discretion to arrest and

detain an alien pending a decision on whether the alien should be removed. However,

§ 1226(c) requires detention of certain aliens, including aliens who are “deportable by

reason of having committed any offense covered in [8 U.S.C. § 1227(a)(2)(A)(iii)].” 8

U.S.C. § 1226(c)(1)(B). Title 8 U.S.C. § 1227(a)(2)(A)(iii) states that “[a]ny alien who is

                                              9
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 10 of 23




 convicted of an aggravated felony at any time after admission is deportable.”

        Applicant’s conviction for mail and wire fraud involving a net loss greater than $2

 million dollars is an aggravated felony. See 8 U.S.C. § 1101(a)(43)(M)(i) (defining

 “aggravated felony” to include offenses that involve “fraud or deceit in which the loss to

 the victim or victims exceeds $10,000”). Therefore, his detention pending a removal

 decision is governed by § 1226(c). Applicant does not contend that the sole exception

 to mandatory detention under § 1226(c), which is found in § 1226(c)(2) and relates to

 witness protection, is applicable. As a result, his detention is mandatory. See

 Jennings v. Rodriguez, 138 S. Ct. 830, 847 (2018) (“We hold that § 1226(c) mandates

 detention of any alien falling within its scope and that detention may end prior to the

 conclusion of removal proceedings ‘only if’ the alien is released for witness-protection

 purposes.”).

        Because it is clear that Applicant is being detained pursuant to § 1226(c), his

 claim that he is entitled to a custody redetermination hearing under § 1226(a) fails.

 Furthermore, to the extent Applicant may be asserting a claim that he has a statutory

 right to a custody redetermination hearing under § 1226(c), that claim lacks merit. After

 Jennings, it is clear that there is no statutory right to a bond hearing or any sort of

 custody redetermination hearing under § 1226(c). See Jennings, 138 S. Ct. at 846,

 850-51 (rejecting arguments that § 1226(c) should be interpreted to include an implicit

 6-month time limit on the length of mandatory detention and that aliens detained under

 § 1226(c) must be given periodic bond hearings).

        Applicant apparently concedes that he originally was detained under the authority


                                               10
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 11 of 23




 of § 1226(c). However, relying on the pre-Jennings decision in Casas-Castrillon v.

 Dep’t of Homeland Sec., 535 F.3d 942 (9th Cir. 2008), he contends that an alien who

 previously was not eligible for a custody hearing under § 1226(c) becomes eligible for a

 custody hearing under § 1226(a) if they are detained pending judicial review of the

 immigration proceedings. In Casas-Castrillon, the Ninth Circuit considered the

 statutory authority to detain an alien subject to a final order of removal who had been

 held for seven years while he repeatedly sought judicial relief from the order of removal

 and stays of removal. The Ninth Circuit first determined that, because § 1226(c)

 applies only during removal proceedings that end upon conclusion of administrative

 proceedings before the BIA, § 1226(c) does not govern the prolonged detention of

 aliens awaiting judicial review of their removal orders. Id. at 947-48. Instead,

 detention during the judicial review period was authorized “under the Attorney General’s

 general, discretionary authority under § 1226(a), [which] authorizes the Attorney

 General to detain an alien ‘pending a decision on whether the alien is to be removed

 from the United States.’” Id. at 948. Thus, “[o]nce Casas’ proceedings before the BIA

 were complete, the Attorney General’s authority to detain him under § 1226(c) ended

 and that authority shifted instead to § 1226(a).” Id. The Ninth Circuit further

 concluded that, “[b]ecause the prolonged detention of an alien without an individualized

 determination of his dangerousness or flight risk would be ‘constitutionally doubtful,’ we

 hold that § 1226(a) must be construed as requiring the Attorney General to provide the

 alien with such a hearing.” Id. at 951.

        The Court is not bound by the Ninth Circuit’s determination in Casas-Castrillon


                                             11
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 12 of 23




 that the statutory authority for an alien’s detention shifts to § 1226(a) if the alien seeks

 judicial review of the order of removal. Furthermore, the Court need not address that

 particular issue because Applicant’s reliance on Casas-Castrillon’s holding that a bond

 hearing is required is misplaced in light of the Supreme Court’s decision in Jennings.

 In Jennings, the Supreme Court considered the Ninth Circuit’s use of the canon of

 constitutional avoidance to construe certain immigration statutes, including § 1226(a),

 “to limit the permissible length of an alien’s detention without a bond hearing.” Id. at

 842. In the case of § 1226(a), the Ninth Circuit had “ordered the Government to

 provide procedural protections that go well beyond the initial bond hearing established

 by existing regulations – namely, periodic bond hearings every six months in which the

 Attorney General must prove by clear and convincing evidence that the alien’s

 continued detention is necessary.” Id. at 847. The Supreme Court rejected the use of

 the canon of constitutional avoidance to reach this result because § 1226(a) is clear.

                  Nothing in § 1226(a)’s text – which says only that the
                  Attorney General “may release” the alien “on . . . bond” –
                  even remotely supports the imposition of either of those
                  requirements. Nor does § 1226(a)’s text even hint that the
                  length of detention prior to a bond hearing must specifically
                  be considered in determining whether the alien should be
                  released.

 Id. at 847-48.

        It is clear that the Ninth Circuit’s use of the canon of constitutional avoidance in

 Casas-Castrillon to construe § 1226(a) as requiring the Attorney General to provide a

 bond hearing to an alien detained for a prolonged period is no longer good law. See

 Pensamiento v. McDonald, 315 F. Supp.3d 684, 691 n.4 (D. Mass. 2018). Therefore,


                                                12
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 13 of 23




 Applicant is not entitled to relief on this statutory claim.

    IV.      Claim Challenging Adequacy of Bond Hearing

          The Court next will address Applicant’s due process claim challenging the

 September 2017 bond hearing. Applicant asserts, without supporting factual

 allegations, that the immigration judge was not a neutral decision-maker, that he did not

 receive an individualized assessment, and that there was no clear and convincing

 evidence to support the denial of bond. The record reflects that the immigration judge

 denied Applicant bond based on a determination that he was a danger to property and a

 flight risk. (See ECF No. 24-1 at Attach. 3.) The BIA agreed with the immigration

 judge that clear and convincing evidence demonstrated Applicant poses a danger to

 property. (See ECF No. 24-1 at Attach. 2.) According to Applicant, the immigration

 judge failed “to consider all the evidence in assessing petitioner’s present

 dangerousness” (ECF No. 25 at p.19), and he specifically points to the fact that he was

 not detained in his criminal case prior to entering a guilty plea. Applicant also contends

 that he has no history of violent conduct, he has maintained a consistent record of

 institutional compliance, and he has accepted full responsibility for his criminal conduct.

          Applicant’s claim challenging the September 2017 bond hearing lacks merit for

 three reasons. First, as discussed above, Applicant concedes he properly was

 detained pursuant to § 1226(c) prior to seeking judicial review of the removal order,

 which means there is no dispute that he was being detained under § 1226(c) in

 September 2017. Under § 1226(c), there is no statutory requirement for a bond

 hearing or a custody redetermination hearing. Jennings, 138 S. Ct. at 846, 850-51


                                                13
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 14 of 23




 (rejecting argument that aliens detained under § 1226(c) must be given periodic bond

 hearings). As a result, any claim challenging the adequacy of the September 2017

 hearing to which Applicant was not entitled must be rejected.

        Second, even if the Court assumes Applicant was entitled to a bond hearing in

 September 2017, Applicant’s claim challenging the adequacy of that hearing must be

 dismissed for lack of jurisdiction. “The Attorney General’s discretionary judgment

 regarding the application of [§ 1226] shall not be subject to review [and] [n]o court may

 set aside any action or decision by the Attorney General under [§ 1226] regarding the

 detention or release of any alien or the grant, revocation, or denial of bond or parole.”

 8 U.S.C. § 1226(e). In other words, “Congress has specifically eliminated [Applicant’s]

 attempted means of review – a habeas petition pursuant to § 2241 – as a way of

 challenging the Attorney General’s discretionary decision” regarding bond. Mwangi v.

 Terry, 465 F. App’x 784, 787 (10th Cir. 2012).

        Applicant seeks to avoid this result by arguing that he is not challenging a

 discretionary decision and, instead, he is asserting a claim that the discretionary

 process itself was constitutionally flawed. It is true that the Court could exercise

 jurisdiction over a claim challenging the statutory framework permitting detention without

 bond rather than a particular bond decision. See Demore v. Kim, 538 U.S. 510, 517

 (2003). However, the Court is not persuaded by Applicant’s argument because,

 despite his attempt to characterize his claim otherwise, he clearly is challenging a

 particular bond decision when he asserts that the immigration judge was not a neutral

 decision-maker, he did not receive an individualized assessment, and there was no


                                             14
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 15 of 23




 clear and convincing evidence to support the denial of bond. These are precisely the

 sort of arguments the Court lacks jurisdiction to consider. See Mwangi, 465 F. App’x at

 787.

         Third, assuming again that Applicant was entitled to a bond hearing and that the

 Court could consider his claims challenging the adequacy of that particular bond

 hearing, the claim still must be dismissed because Applicant fails to allege specific facts

 that demonstrate his right to due process was violated. As noted above, Applicant

 makes only conclusory assertions that the immigration judge was not a neutral decision-

 maker, that he did not receive an individualized assessment, and that there was no

 clear and convincing evidence to support the denial of bond. He does not identify the

 particular evidence the immigration judge allegedly failed to consider and his

 disagreement with the result is not sufficient to demonstrate a constitutional violation.

    V.      Claim Challenging February 2019 Decision to Continue Detention

         The Court next will address Applicant’s due process claim challenging the

 February 8, 2019 Decision to Continue Detention. As noted above, on February 8,

 2019, immigration officials issued a Decision to Continue Detention, informing Applicant

 “that your custody status has been reviewed and it has been determined that you will

 not be released from the custody of [ICE] at this time” because “[t]here is a significant

 likelihood of removal in the reasonably foreseeable future.” (ECF No. 25 at p.45.)

 Applicant contends this determination is flawed because immigration officials failed to

 comply with their own regulations in making the determination. Although not entirely

 clear, the February 2019 custody determination apparently was prompted by the


                                              15
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 16 of 23




 conclusion of Applicant’s administrative removal proceedings and relates to detention

 during the removal period under 8 U.S.C. § 1231.

          This claim lacks merit because, for the reasons discussed above, the Ninth

 Circuit has stayed the removal order, which means the removal period has not

 commenced. See 8 U.S.C. § 1231(a)(1)(B)(ii). As a result, any claim challenging the

 Decision to Continue Detention is not ripe for review. In any event, even assuming the

 claim were ripe, Applicant’s assertion that immigration officials failed to comply with their

 own regulations does not demonstrate his constitutional right to due process has been

 violated. “[A] failure to adhere to administrative regulations does not equate to a

 constitutional violation.” Hovater v. Robinson, 1 F.3d 1063, 1068 n.4 (10th Cir.1993)

 (citing Davis v. Scherer, 468 U.S. 183, 194 (1984)).

    VI.      Claim Challenging Prolonged Detention

          Finally, Applicant claims his prolonged detention without a custody

 redetermination hearing violates his constitutional rights. (See ECF No. 8-1.)

 Applicant concedes he had a bond hearing on September 18, 2017. However, he

 contends that “since then no neutral decision-maker – whether a federal judge or an

 immigration judge – has conducted a hearing to redetermine whether this lengthy

 incar[cer]ation is warranted based on danger or flight risk, the only two permissible

 bases for immigration detention prior to entry of an executable removal order.” (ECF

 No. 8-1 at p.2.) According to Applicant, “at a minimum, due process requires a bond

 hearing after detention has become unreasonably prolonged.” (ECF No. 25 at p.30.)

 The Court has jurisdiction under 28 U.S.C. § 2241 to consider Applicant’s “constitutional


                                              16
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 17 of 23




 challenge to the legislation authorizing his detention without bail” in § 1226(c).

 Demore, 538 U.S. at 517.

        Applicant primarily contends his prolonged detention is unconstitutional in

 violation of due process, but he also refers to the Eighth Amendment’s Excessive Bail

 Clause. However, Applicant presents no reasoned argument or analysis pertinent to

 the Eighth Amendment. Therefore, the Court considers only whether Applicant’s

 prolonged detention violates due process.

        “It is well established that the Fifth Amendment entitles aliens to due process of

 law in deportation proceedings.” Id. at 523 (internal quotation marks omitted). It is

 equally clear that “[d]etention during removal proceedings is a constitutionally

 permissible part of that process.” Id. at 531. In Demore, the Supreme Court rejected

 a due process claim brought by an alien who conceded he was deportable and had

 been detained approximately six months. Id. The Supreme Court distinguished

 Zadvydas v. Davis, 533 U.S. 678 (2001), which held that the Due Process Clause limits

 detention during the removal period to a presumptive six-month period, in part because

 Zadvydas involved indefinite and potentially permanent detention under § 1231 during

 the removal period rather than pre-removal detention under § 1226(c), which has a

 definite termination point. Id. at 528-29. The Supreme Court also noted that,

 according to the Executive Office for Immigration Review, detention under § 1226(c) in

 most cases lasted an average of forty-seven days and, in the remaining cases involving

 an appeal to the BIA, detention lasted an average of four months. Id. at 529.

        Applicant’s circumstances are significantly different. He continues to challenge


                                              17
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 18 of 23




 the removal order and he has been detained significantly longer than either the detainee

 in Demore or the average length of detention discussed in Demore. Applicant is not,

 however, being detained pursuant to § 1231. Therefore, to the extent he relies on

 Zadvydas in support of his constitutional claim, the Court finds that decision is not

 applicable.

        Respondent concedes that “[n]either Demore nor Jennings addresses the point

 at which a bond hearing may become required by due process concerns” in a particular

 case. (ECF No. 24 at p.9.) The Court assumes that due process does, at some point,

 require a custody redetermination hearing for a detainee like Applicant who is subject to

 mandatory detention under § 1226(c) and who has had a custody hearing in the past.

 Cf. Borbot v. Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 280 (3d Cir. 2018)

 (recognizing in the context of § 1226(a) the concern that detention might become

 unreasonably prolonged in violation of due process following an initial bond hearing).

 The question then becomes what factors should the Court consider to determine when

 pre-removal detention is unconstitutionally prolonged?

        The parties have not identified any authority from the Supreme Court or the

 Tenth Circuit to answer this question and the Court’s own research has uncovered

 none. However, courts across the country that have considered this issue generally

 look to the particular facts of the case to determine whether detention is unduly

 prolonged. See id. at 278 (recognizing prior holdings that “due process entitles §

 1226(c) detainees to a bond hearing at some point, with the exact time varying with the

 facts of the case”).


                                             18
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 19 of 23




        The most important factors in addressing “as-applied” challenges post-Jennings

 are the length of detention and the reason for the prolonged detention. See, e.g.,

 Dryden v. Green, 321 F. Supp.3d 496, 502 (D.N.J. 2018). Some courts have found

 detention exceeding one year without a bond hearing to implicate due process

 concerns. See De Oliveira Viegas v. Green, 370 F. Supp.3d 443 (D.N.J. 2019) (“As a

 general matter, courts in [the District of New Jersey] have found detention for a year, or

 just over a year, insufficient to support an as-applied challenge to a § 1226(c) detention

 post-Jennings[;] [l]onger periods of detention without a bond hearing, however, have

 been found to violate due process.”); see also Muse v. Sessions, No. 18-CV-0054

 (PJS/LIB), 2018 WL 4466052 (D. Minn. Sept. 18, 2018) (“As detention continues past a

 year, courts become extremely wary of permitting continued custody absent a bond

 hearing.”). Additional factors that some courts have found relevant include whether

 any impediments exist to final removal if ordered, whether the alien’s immigration

 detention is longer than the term of imprisonment served by the alien, whether the

 facility for civil immigration detention is meaningfully different from a penal institution for

 criminal detention, and the foreseeability of immigration proceedings concluding in the

 near future. See Misquitta v. Warden Pine Prairie ICE Processing Ctr., 353 F. Supp.3d

 518, 524-25 (W.D. La. 2018) (collecting cases).

        Importantly, the Court considers the relevant factors in each particular case in

 light of the statutory purpose. See id. at 526 (consideration of the relevant factors

 “must be tied back to the ultimate question for the court: has prolonged detention

 become unreasonable, unjustified, or arbitrary in light of the purpose of section


                                               19
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 20 of 23




 1226(c)?”) The purpose of mandatory detention under § 1226(c) is to prevent

 “deportable criminal aliens from fleeing prior to or during their removal proceedings,

 thus increasing the chance that, if ordered removed, the aliens will be successfully

 removed.” Demore, 538 U.S. at 528.

        With respect to the length of detention, Applicant has been detained since March

 2017, or approximately twenty-eight months to date. He did have a bond hearing in

 September 2017 and has been detained for only approximately twenty-two months

 since the bond hearing. Of course, the period of detention since the bond hearing is

 now approaching two years, a length of time that raises significant concerns. Citing

 Borbot, Respondent contends that the duration of Applicant’s detention is not enough,

 by itself, to sustain a due process challenge. Nevertheless, the Court finds that the

 duration of Applicant’s detention weighs in his favor in finding a due process violation.

        The second critical factor to consider is the reason for the prolonged detention.

 Applicant does not dispute that he requested numerous continuances and extensions of

 time in the administrative proceedings prior to entry of the removal order. He also does

 not dispute that he has sought judicial review of the removal order in the Ninth Circuit as

 well as a stay of removal. Although he contends the requests were justified and not

 sought in bad faith or for an improper purpose, that does not change the fact that, with

 one exception when the November 15, 2017 request for a continuance was a joint

 request, it was Applicant, not the government, who has sought and obtained

 continuances, extensions of time, judicial review, and a stay of removal. Although

 Applicant should not be punished for seeking administrative and judicial review as is his


                                             20
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 21 of 23




 right, delays resulting from Applicant’s actions do not demonstrate his continued

 detention is unreasonable or unjustified. See Sigal v. Searls, No. 18-CV-00389 EAW,

 2018 WL 5831326 at *6 (W.D.N.Y. Nov. 7, 2018) (“Petitioner’s continued detention is

 attributable to his decision to appeal the IJ’s removal order and to seek a stay of his

 removal in connection therewith.”). There is no evidence of any bad faith by the

 government. Therefore, this factor weighs against Applicant.

        The other factors identified above are mixed. The record before the Court does

 not indicate the existence of any impediments to final removal if ordered and Applicant’s

 immigration detention is much shorter than his fifty-seven-month prison sentence.

 These factors weigh against Applicant. There is no evidence before me that would

 allow assessment of conditions in any immigration detention center versus a penal

 institution. See Muse, 2018 WL 4466052 at *5 (weighing facility conditions in

 detainee’s favor because he was housed in a county jail alongside inmates serving

 criminal sentences).

        The Ninth Circuit only recently appointed pro bono counsel to represent him in

 his Petition for Review. Thus, it seems unlikely that the immigration proceedings will

 conclude in the immediate future. See East Bay Sanctuary Covenant v. Trump, 909

 F.3d 1219, 1230 (9th Cir. 2018) (stating that immigration courts have a “total backlog of

 nearly 800,000 removal cases”). At the same time, however, Applicant’s detention is

 not indefinite and will end at some point. Cf. Mwangi, 465 F. App’x at 787 (“Although a

 precise end-date to his removal cannot be pinpointed, that is because his removal

 proceedings continue, not because the government cannot remove him.”); Sigal, 2018


                                             21
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 22 of 23




 WL 5831326 at *6 (“Petitioner’s detention will come to an end, one way or another,

 upon the disposition of his appeal.”).

        Ultimately, the Court concludes that Applicant’s detention has not become

 unreasonable, unjustified, or arbitrary in violation of due process. The Court reiterates

 that the purpose of mandatory detention under § 1226(c) is to prevent “deportable

 criminal aliens from fleeing prior to or during their removal proceedings, thus increasing

 the chance that, if ordered removed, the aliens will be successfully removed.” Demore,

 538 U.S. at 528. There is no evidence or indication that Applicant is being detained for

 some other purpose. Moreover, it is undisputed that Applicant has, in fact, received a

 bond hearing during his detention. Thus, even though Applicant has been detained for

 nearly two years since the bond hearing, this is not a case in which Applicant is being

 held without any process. See Calmo v. Sessions, No. C 17-07124 WHA, 2018 WL

 2938628 at *5 (N.D. Cal. June 12, 2018) (denying habeas relief where alien detained for

 28 months under § 1226(c) had a constitutionally-adequate bond hearing and de novo

 review by the BIA during that time); Sigal, 2018 WL 5831326 at *7 (concluding that the

 petitioner’s detention for sixteen months under § 1226(c) did not violate due process, in

 part because the petitioner had received an individualized review of his detention).

        Finally, the cases Applicant cites in which criminal aliens asserting due process

 claims challenging prolonged detention have been granted relief are distinguishable

 because of different factual circumstances. See Lett v. Decker, 346 F. Supp.3d 379

 (S.D.N.Y. Oct. 10, 2018), appeal filed, No. 18-3714 (2d Cir. Dec. 12, 2018) (delays

 attributable to the immigration court); Brissett v. Decker, 324 F. Supp.3d 444 (S.D.N.Y.


                                             22
Case 1:19-cv-00974-NRN Document 28 Filed 07/24/19 USDC Colorado Page 23 of 23




 2018) (detainee not responsible for delays); Dukuray v. Decker, 2018 WL 5292130

 (S.D.N.Y. Oct. 25, 2018) (delay attributable to immigration court); Hernandez v. Decker,

 No. 18-CV-5026 (ALC), 2018 WL 3579108 (S.D.N.Y. July 25, 2018) (delay attributable

 to government); Perez v. Decker, No. 18-CV-5279 (VEC), 2018 WL 3991497 (S.D.N.Y.

 Aug. 20, 2018) (delay caused by government); Sajous v. Decker, No. 18-CV-2447

 (AJN), 2018 WL 2357266 (S.D.N.Y. May 23, 2018) (delay caused by government). In

 this case, since his detention, Applicant (or his counsel) have sought nine continuances

 of various proceedings and one request for extension of time to file a brief (with a

 second request for extension being denied). The continuances added more than a

 year to the duration of the removal proceedings. The government cannot be faulted for

 the extended time Applicant has spent in detention while he has sought continuances to

 litigate the validity of the removal order.

                                        CONCLUSION

        In summary, the Court finds that Applicant is not entitled to relief in this habeas

 corpus action and the Application will be denied. Accordingly, it is

        ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

 U.S.C. § 2241 (ECF No. 8) is denied and this case is dismissed without prejudice for

 lack of jurisdiction.

        DATED July 24, 2019.




                                                    N. Reid Neureiter
                                                    United States Magistrate Judge




                                               23
